Citation Nr: 0027539	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez


INTRODUCTION

The veteran had active service from March 1963 to November 
1964, and from January to June 1991.

In a February 1999 rating action, the RO increased the rating 
for the veteran's service connected back disorder from 10 
percent to 20 percent; denied evaluations in excess of 10 
percent for a right knee disorder and 10 percent for 
hypertension; and denied entitlement to a total disability 
rating due to individual unemployability.  The veteran 
appealed all of the issues.


REMAND

As noted above, the veteran is seeking a total disability 
rating based on unemployability due to his service-connected 
disabilities.  The veteran's service-connected disabilities 
are low back disorder, assigned a 20 percent evaluation; a 
right knee disorder, assigned a 10 percent evaluation; and 
hypertension, assigned a 10 percent evaluation.  The veteran 
contends that his low back, right knee disorder, and 
hypertension have increased in severity and warrant higher 
evaluation.  Furthermore, he contends that his service-
connected disabilities cause him to be unemployable.  The 
veteran filed the current claims on appeal, through his 
attorney, in September 1998. 

With regard to the veteran's claim for a total disability 
rating, the law provides that a total disability rating may 
be assigned when a schedular rating is less than total if, 
when there are two or more disabilities, at least one 
disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  A total disability rating may also be assigned on 
an extra-schedular basis, pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  Hence, consideration of appropriate 
evaluation to be assigned for each service-connected 
disability is an integral part of the total rating inquiry.

In this case, however, the Board finds that the medical 
evidence of record is currently insufficient to evaluate the 
increased rating claims.  In connection with the current 
claim, the veteran underwent VA examination of his low back 
in February 1999.  While the examiner then indicated that 
veteran's active range of motion in the lumbosacral spine was 
"decreased in flexion to about 20 degrees," and included 
the veteran's report that activity made pain in the low back 
worse, the examiner neither provided the range of motion in 
other planes, nor indicated the probable extent of additional 
functional loss due to pain with use or during flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995) (providing that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria).  The veteran 
was not afforded a VA orthopedic examination to determine the 
current severity of the right knee disorder and claims folder 
is devoid of any current records of medical treatment for 
this disorder.  The veteran was afforded a VA hypertension 
examination in February 1999, however, the examiner noted 
that no medical records were available for review prior to 
the examination.  The veteran also indicated during the 
examination that had received VA treatment of his blood 
pressure.  A review of the veteran's claims folder reveals 
that such VA treatment records have not been associated with 
the file and that there is no indication by the RO that any 
such records were ever requested.  

Aside from the deficiencies in the medical evidence 
pertaining to each individual disability, there also is 
little evidence upon which to adjudicate the total rating 
claim.  In a vocational rehabilitation letter dated in June 
1997, it was determined that the veteran was not eligible for 
vocational rehabilitation benefits.  The evidence that was 
considered in making this determination included the 
veteran's service connected disabilities of hypertension, 
degenerative changes of the right knee, and degenerative 
changes of the back.  It was noted that limitations of these 
disabilities were heavy lifting, bending, carrying heavy 
items, squatting, stooping, or sitting for prolonged periods 
of time.  

A letter dated in October 1998 from the veteran's previous 
employer indicated that he was employed at Lockheed Martin 
from July 1965 to November 1996, at which time he retired.  
Neither February 1999 VA examiners commented upon the impact 
of the veteran's disability on his ability to obtain or 
retain substantially gainful employment.

However, in adjudicating a total rating claim, the Board may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court 
specifically stated that the VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia, at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 6 
Vet. App. 532 (1993).  

In light of the foregoing, the Board finds that, after 
obtaining and associated with the record all outstanding 
records of pertinent medical treatment, the RO should 
schedule the veteran to undergo appropriate examinations in 
conjunction with the veteran's claims for increased ratings 
and to obtain medical opinion as to the impact of his 
service-connected disabilities (individually and in concert) 
on his employability.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
medical treatment of the veteran's 
service-connected low back and right knee 
disabilities and hypertension from all 
appropriate VA facilities, and any other 
source or facility identified by the 
veteran.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the record all 
outstanding treatment records, the RO 
should schedule the veteran for 
appropriate VA examinations to determine 
the current severity of the veteran's 
service-connected low back disability, 
right knee disorder, and hypertension.  
All indicated tests and studies are to be 
conducted, and all findings should be 
reported in detail.  

The orthopedic examiner must conduct 
range of motion studies, and report 
findings in degrees in all planes in 
degrees (with standard or normal ranges 
of motion provided for comparison 
purposes).  In accordance with 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca v. Brown, 
each examiner must specifically address 
(1) whether, as a result of each service-
connected disability, the veteran 
experiences any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability, 
incoordination or painful motion during 
the examination; and (2) the likely 
extent to which the veteran experiences 
additional functional loss due to such 
symptoms with use or during flare-ups.  
The examiner should attempt to express 
such additional functional loss in terms 
of additional degrees of motion loss, if 
feasible.  

Each examiner is requested to render an 
opinion as to the impact of the evaluated 
disability (the low back disorder, right 
knee disorder, or hypertension, as 
appropriate), alone and in concert with 
the other disabilities, upon the 
veteran's employability.  All examination 
findings, along with the complete 
rationale for each opinion expressed, 
should be set forth in typewritten 
reports.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing all requested 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claims for increased 
ratings for a right knee disorder and 
hypertension, and then adjudicate the 
veteran's claim of entitlement to TDIU, 
in light of all pertinent evidence and 
legal authority, to specifically include 
all that cited to herein.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all 
matters and concerns raised in this 
REMAND.  

5.  If any determination on appeal 
remains adverse to the veteran, he and 
his attorney should be furnished with a 
Supplemental Statement of the Case and be 
given the opportunity to respond before 
the claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



